Exhibit 10.2

THE SECURITIES REPRESENTED HEREBY AND ISSUABLE UPON EXERCISE HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED UNLESS (I) SUCH SECURITIES HAVE BEEN REGISTERED FOR SALE
PURSUANT TO THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, OR (II) THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO IT THAT SUCH
REGISTRATION IS NOT REQUIRED OR THAT SUCH SECURITIES TO BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED ARE BEING OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS.

SUBJECT TO THE PROVISIONS OF SECTION 10 HEREOF, THIS WARRANT SHALL BE VOID AFTER
5:00 P.M. EASTERN TIME ON AUGUST 23, 2014, AS SUCH DATE MAY BE EXTENDED IN
ACCORDANCE WITH SECTION 10 HEREOF (THE “EXPIRATION DATE”).

 

Warrant No.: 2011-W-1    Number of Shares: 1,000,000

INFOSPACE, INC.

WARRANT TO PURCHASE

COMMON STOCK

For value received, Cambridge Information Group I LLC, a Delaware limited
liability company (“Warrantholder”), is entitled to purchase, subject to the
provisions of this Warrant, from InfoSpace, Inc., a Delaware corporation (the
“Company”), at any time beginning on August 23, 2011 and not later than 5:00
P.M., Eastern time, on the Expiration Date (as defined above), at an exercise
price per share equal to $9.62 (the exercise price in effect being herein called
the “Warrant Price”), 1,000,000 shares (“Warrant Shares”) of the Company’s
Common Stock, par value $0.0001 per share (“Common Stock”). The number of
Warrant Shares purchasable upon exercise of this Warrant and the Warrant Price
shall be subject to adjustment from time to time as described herein. This
Warrant has been issued pursuant to the terms of that certain Securities
Purchase Agreement dated August 23, 2011 between the Company and Warrantholder
(the “Purchase Agreement”). Capitalized terms used but not defined herein shall
have the respective meanings set forth in the Purchase Agreement.

Section 1. Registration. The Company shall maintain books for the transfer and
registration of the Warrant. Upon the initial issuance of this Warrant, the
Company shall issue and register the Warrant in the name of the Warrantholder.

Section 2. Transfers. Except for a transfer or assignment to an Affiliate of the
Warrantholder or an employee of Cambridge Information Group, Inc., a Maryland
corporation (“CIG”) (in the case of a transfer or assignment to an employee of
CIG, not to exceed 10% of the Warrant Shares, in the aggregate), this Warrant
may not be transferred or assigned by the



--------------------------------------------------------------------------------

Warrantholder to any Person without the prior written consent of the Company
(which may be withheld for any reason). Subject to such restrictions, the
Company shall transfer this Warrant from time to time upon the books to be
maintained by the Company for that purpose, upon surrender thereof for transfer
properly endorsed or accompanied by appropriate instructions for transfer and
such other documents as may be reasonably required by the Company, including, if
required by the Company, an opinion of its counsel to the effect that such
transfer is exempt from the registration requirements of the Securities Act and
applicable state securities laws and a new Warrant shall be issued to the
transferee and the surrendered Warrant shall be canceled by the Company.

Section 3. Exercise of Warrant.

(a) Subject to Section 17 and the other provisions hereof, the Warrantholder may
exercise this Warrant in whole or in part at any time after August 23, 2011 and
prior to the Expiration Date upon surrender of the Warrant, together with
delivery of the duly executed Warrant exercise form attached hereto as Appendix
A (the “Exercise Agreement”) and payment by cash, certified check or wire
transfer of funds for the aggregate Warrant Price for that number of Warrant
Shares then being purchased, to the Company during normal business hours on any
business day at the Company’s principal executive offices (or such other office
or agency of the Company as it may designate by notice to the holder
hereof). The Warrant Shares so purchased shall be deemed to be issued to the
holder hereof, as the record owner of such shares, as of the close of business
on the date on which this Warrant shall have been surrendered (or evidence of
loss, theft or destruction thereof and security or indemnity satisfactory to the
Company), the Warrant Price shall have been paid and the completed Exercise
Agreement shall have been delivered. Certificates for the Warrant Shares so
purchased, representing the aggregate number of shares specified in the Exercise
Agreement, shall be delivered to the holder hereof within a reasonable time, not
exceeding five (5) business days, after the date this Warrant shall have been so
exercised. If this Warrant shall have been exercised only in part, then, unless
this Warrant has expired, the Company shall, at its expense, at the time of
delivery of such certificates, deliver to the holder a new Warrant representing
the number of shares with respect to which this Warrant shall not then have been
exercised. As used herein, “business day” means a day, other than a Saturday or
Sunday, on which banks in New York City are open for the general transaction of
business. Each exercise hereof shall constitute an affirmation by the
Warrantholder that the representations and warranties contained in Section 5 of
the Purchase Agreement are true and correct in all material respects with
respect to the Warrantholder as of the time of such exercise.

Section 4. Compliance with the Securities Act of 1933. The Company may cause the
legend set forth on the first page of this Warrant to be set forth on each
Warrant or cause a similar legend to be set forth on any certificates evidencing
Warrant Shares or other securities issued upon exercise of this Warrant, unless
counsel for the Company is of the opinion as to any such security that such
legend is unnecessary.

Section 5. Payment of Taxes. The Company will pay any documentary stamp taxes
attributable to the initial issuance of Warrant Shares issuable upon the
exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for

 

-2-



--------------------------------------------------------------------------------

Warrant Shares in a name other than that of the registered holder of this
Warrant in respect of which such shares are issued, and in such case, the
Company shall not be required to issue or deliver any certificate for Warrant
Shares or any Warrant until the person requesting the same has paid to the
Company the amount of such tax or has established to the Company’s reasonable
satisfaction that such tax has been paid. The holder shall be responsible for
income taxes due under federal, state or other law, if any such tax is due.

Section 6. Mutilated or Missing Warrants. In case this Warrant shall be
mutilated, lost, stolen, or destroyed, the Company shall issue or cause to be
issued in exchange and substitution for and upon cancellation of the mutilated
Warrant, or in lieu of and substitution therefor, a new Warrant of like tenor
and for the purchase of a like number of Warrant Shares, but only upon receipt
of evidence reasonably satisfactory to the Company of such loss, theft or
destruction of the Warrant, and with respect to a lost, stolen or destroyed
Warrant, reasonable indemnity or bond with respect thereto, if requested by the
Company. The holder of such mutilated, lost, stolen or destroyed Warrant shall
also pay any reasonable third-party costs associated with the issuance of the
replacement Warrant. If a replacement Warrant is requested due to a mutilation
thereof, the Company may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.

Section 7. Reservation of Common Stock. The Company hereby represents and
warrants that there have been reserved, and the Company shall at all applicable
times keep reserved until issued (if necessary) as contemplated by this
Section 7, out of the authorized and unissued shares of Common Stock, sufficient
shares to provide for the exercise of the rights of purchase represented by this
Warrant. The Company agrees that all Warrant Shares issued upon due exercise of
the Warrant shall be, at the time of delivery of the certificates for such
Warrant Shares, duly authorized, validly issued, fully paid and non-assessable
shares of Common Stock of the Company.

Section 8. Adjustments. Subject and pursuant to the provisions of this
Section 8, the Warrant Price and number of Warrant Shares subject to this
Warrant shall be subject to adjustment from time to time as set forth
hereinafter.

(a) If the Company shall, at any time or from time to time while this Warrant is
outstanding, (i) pay a dividend or make a distribution on its Common Stock in
shares of Common Stock, or (ii) subdivide (by any stock split, reclassification
or otherwise) its outstanding shares of Common Stock into a greater number of
shares, then the Warrant Price in effect immediately prior to the date upon
which such change shall become effective shall be proportionately reduced and
the number of Warrant Shares purchasable upon exercise of the Warrant shall be
proportionately increased. If the Company at any time combines (by reverse stock
split, reclassification or otherwise) its outstanding shares of Common Stock
into a smaller number of shares, then the Warrant Price in effect immediately
prior to the date upon which such change shall become effective shall be
proportionately increased and the number of Warrant Shares purchasable upon
exercise of the Warrant shall be proportionately decreased. Such adjustments
shall be effective at the close of business on the date the dividend,
subdivision or combination becomes effective.

 

-3-



--------------------------------------------------------------------------------

(b) If any capital reorganization of the Company, reclassification of the
capital stock of the Company (other than a change in par value or from par value
to no par value or from no par value to par value or as a result of a stock
dividend or subdivision, split-up or combination of shares), consolidation or
merger of the Company with or into another corporation in which the Company is
not the survivor, or sale, transfer or other disposition of all or substantially
all of the Company’s assets to another corporation shall be effected (in each
case which entitles the holders of Common Stock to receive stock, securities or
assets with respect to or in exchange for Common Stock), then, as a condition of
such reorganization, reclassification, consolidation, merger, sale, transfer or
other disposition, lawful and adequate provision shall be made whereby each
Warrantholder shall thereafter have the right to purchase and receive upon the
basis and upon the terms and conditions herein specified and in lieu of the
Warrant Shares immediately theretofore issuable upon exercise of the Warrant,
such shares of stock, securities or assets as would have been issuable or
payable with respect to or in exchange for a number of Warrant Shares equal to
the number of Warrant Shares immediately theretofore issuable upon exercise of
the Warrant, had such reorganization, reclassification, consolidation, merger,
sale, transfer or other disposition not taken place, and in any such case
appropriate provision shall be made with respect to the rights and interests of
each Warrantholder to the end that the provisions hereof (including, without
limitation, provision for adjustment of the Warrant Price) shall thereafter be
applicable, as nearly equivalent as may be practicable in relation to any shares
of stock, securities or assets thereafter deliverable upon the exercise
thereof. The provisions of this paragraph (b) shall not apply to a Change of
Control (as defined in Section 10(c)) occurring after August 23, 2014.

(c) If at any time after the date hereof, but prior to the date that is
twenty-four (24) months from the date hereof, the Company shall fix a record
date for the making of a distribution to holders of Common Stock of evidences of
indebtedness, assets or any other property (including cash or subscription
rights, but excluding securities for which an adjustment is provided pursuant to
Section 8(a)) (the “Property”), in each such case, the Warrant Price to be in
effect after such record date shall be equal to the Warrant Price in effect
immediately before such record date less the fair market value of the evidences
of indebtedness, assets or other property to be distributed per share of Common
Stock in such distribution (in the case of a cash dividend, the amount of cash
to be distributed per share of Common Stock in such distribution). Such
adjustments shall be made successively whenever such a record date is fixed; and
in the event that such distribution is not so made, the Warrant Price shall
again be adjusted to be the Warrant Price which would then be in effect if such
record date had not been fixed. The fair market value of the Property shall be
determined by the Board of Directors of the Company (the “Board”) in good faith;
provided, that the Company shall promptly notify the Warrantholder of such
determination and, in the event the Warrantholder disagrees with such
determination, then it shall provide written notice to the Company to that
effect given not later than thirty (30) days following the Company’s notice of
the Board’s determination of fair market value, and the Warrantholder and the
Company shall attempt to resolve such dispute by negotiation in good faith.

(d) For the term of this Warrant, in addition to the provisions contained above,
the Warrant Price shall be subject to adjustment as provided below. An
adjustment to the Warrant Price shall become effective immediately after the
payment date in the case of each dividend or distribution and immediately after
the effective date of each other event which requires an adjustment.

 

-4-



--------------------------------------------------------------------------------

(e) In the event that, as a result of an adjustment made pursuant to this
Section 8, the holder of this Warrant shall become entitled to receive any
shares of capital stock of the Company other than shares of Common Stock, the
number of such other shares so receivable upon exercise of this Warrant shall be
subject thereafter to adjustment from time to time in a manner and on terms as
nearly equivalent as practicable to the provisions with respect to the Warrant
Shares contained in this Warrant.

(f) Except as otherwise provided in Section 8(h) hereof, if prior to the
Expiration Date, the Company issues or sells, or in accordance with Section 8(g)
is deemed to have issued or sold, any shares of Common Stock for no
consideration (other than a stock split or stock dividend) or for a
consideration per share less than $9.16 (the “Common Stock Purchase Price”) (a
“Dilutive Issuance”), then effective immediately upon such Dilutive Issuance,
the Warrant Price will be adjusted in accordance with the following formula:

 

                                     AWP

   =   

(WP)(CSOP + P/WP)

                 (CSOA)   

 

   AWP      =       the adjusted Warrant Price; where:    WP      =       the
then current Warrant Price;    CSOP      =       the number of shares of Common
Stock deemed outstanding immediately prior to the Dilutive Issuance, which shall
include the actual number of shares outstanding, plus all shares issuable upon
the conversion or exercise of all outstanding convertible securities, warrants
and options, in each case prior to giving effect to the Dilutive Issuance;    P
     =       the aggregate consideration, calculated as set forth in Section
8(g)(v), received by the Company upon such Dilutive Issuance; and    CSOA      =
      the total number of shares of Common Stock deemed outstanding immediately
after the Dilutive Issuance which shall include the actual number of shares
outstanding plus all shares issuable upon the conversion or exercise of all
outstanding convertible securities, warrants and options, in each case after
giving effect to the Dilutive Issuance.

(g) Effect on Warrant Price of Certain Events. For purposes of determining the
adjusted Warrant Price under Section 8(f), the following will apply:

(i) Issuance of Rights, Options or Convertible Securities. Subject to
Section 8(g)(ii) below, if the Company issues or grants any warrants, rights or
options, whether or not immediately exercisable, to subscribe for or to purchase
Common Stock or Convertible Securities (as defined below) (such warrants, rights
and options to purchase Common Stock or Convertible Securities are hereinafter
referred to as “Options”), and the price per share for which Common Stock is
purchasable or issuable upon the exercise of such Options (as determined

 

-5-



--------------------------------------------------------------------------------

below) is less than the Common Stock Purchase Price on the date of issuance of
such Option (collectively, “Below Market Options”), then the maximum total
number of shares of Common Stock issuable upon the exercise of all such Below
Market Options (assuming full exercise, conversion or exchange of Convertible
Securities, if applicable) will, as of the date of the issuance or grant of such
Below Market Options, be deemed to be outstanding and to have been issued and
sold by the Company for such price per share. For purposes of the preceding
sentence, the price per share for which Common Stock is issuable upon the
exercise of such Below Market Options is determined by dividing (i) the total
amount, if any, received or receivable by the Company as consideration for the
issuance or sale of all such Below Market Options, plus the minimum aggregate
amount of additional consideration, if any, payable to the Company upon the
exercise of all such Below Market Options, plus, in the case of Convertible
Securities issuable upon the exercise of such Below Market Options, the minimum
aggregate amount of additional consideration payable upon the conversion or
exchange thereof at the time such Convertible Securities first become
convertible or exchangeable, by (ii) the maximum total number of shares of
Common Stock issuable upon the exercise of all such Below Market Options
(assuming full conversion or exchange of Convertible Securities, if applicable).
No further adjustment to the Warrant Price will be made upon the exercise of
such Below Market Options or upon the conversion or exchange of Convertible
Securities issuable upon exercise of such Below Market Options.

(ii) Issuance of Convertible Securities. If the Company issues or sells (other
than upon the exercise of Below Market Options with respect to which the Warrant
Price was previously adjusted) any debt or equity security directly or
indirectly convertible into or exchangeable for Common Stock (“Convertible
Securities”), whether or not immediately convertible or exchangeable, and the
price per share for which Common Stock is issuable upon such conversion or
exchange (as determined below) is less than the Common Stock Purchase Price on
the date of issuance of such Convertible Security, then the maximum total number
of shares of Common Stock issuable upon the conversion or exchange of all such
Convertible Securities will, as of the date of the issuance of such Convertible
Securities, be deemed to be outstanding and to have been issued and sold by the
Company for such price per share. For the purposes of the preceding sentence,
the price per share for which Common Stock is issuable upon such conversion or
exchange is determined by dividing (A) the total amount, if any, received or
receivable by the Company as consideration for the issuance or sale of all such
Convertible Securities, plus the minimum aggregate amount of additional
consideration, if any, payable to the Company upon the conversion or exchange
thereof at the time such Convertible Securities first become convertible or
exchangeable, by (B) the maximum total number of shares of Common Stock issuable
upon the conversion or exchange of all such Convertible Securities. No further
adjustment to the Warrant Price will be made upon the actual issuances of such
Common Stock upon conversion or exchange of such Convertible Securities.

(iii) Change in Option Price or Conversion Rate. If there is a change at any
time in (i) the amount of additional consideration payable to the Company upon
the exercise of any Options; (ii) the amount of additional consideration, if
any, payable to the Company upon the conversion or exchange of any Convertible
Securities, or (iii) the rate at which any Convertible Securities are
convertible into or exchangeable for Common Stock (other than under or by reason
of provisions designed to protect against dilution), the Warrant Price in effect
at

 

-6-



--------------------------------------------------------------------------------

such time shall be adjusted to the Warrant Price which would have been in effect
had such Options or Convertible Securities still outstanding provided for such
changed additional consideration or changed conversion rate, as the case may be,
at the time initially granted, issued or sold.

(iv) Treatment of Expired Options and Unexercised Convertible Securities. If, in
any case, the total number of shares of Common Stock issuable upon exercise of
any Options or upon conversion or exchange of any Convertible Securities is not,
in fact, issued and the rights to exercise such Option or to convert or exchange
such Convertible Securities shall have expired or terminated, the Warrant Price
then in effect will be readjusted to the Warrant Price which would have been in
effect at the time of such expiration or termination had such Options or
Convertible Securities, to the extent outstanding immediately prior to such
expiration or termination (other than in respect of the actual number of shares
of Common Stock issued upon exercise, conversion or exchange thereof), never
been issued.

(v) Calculation of Consideration Received. If any Common Stock, Options or
Convertible Securities are issued, granted or sold for cash, the consideration
received therefor for purposes of this Warrant will be the amount received by
the Company therefor, before deduction of reasonable commissions, underwriting
discounts or allowances or other reasonable expenses paid or incurred by the
Company in connection with such issuance, grant or sale. In case any Common
Stock, Options or Convertible Securities are issued or sold for a consideration
part or all of which shall be other than cash, the amount of the consideration
other than cash received by the Company will be the fair market value of such
consideration as determined in the good faith reasonable business judgment of
the Board of Directors.

(h) Exceptions to Adjustment of Warrant Price. No adjustment to the Warrant
Price or the number of Warrant Shares issuable pursuant to this Warrant will be
made under Section 8(f) above as a result of (i) the grant or exercise of any
stock or options which may hereafter be granted or exercised under any employee,
consultant or director incentive or benefit plan of the Company now existing or
implemented in the future, so long as the issuance of such stock or options is
approved by the Company’s Board of Directors or the Compensation Committee of
the Company’s Board of Directors; (ii) the sale, issuance or grant of any
options, warrant, convertible securities or rights or agreements to purchase
securities of the Company outstanding on the date hereof; (iii) any securities
issued for consideration other than cash pursuant to a merger, consolidation,
acquisition or similar business combination approved by the Company’s Board of
Directors; (iv) shares of Common Stock issued in connection with any stock
split, stock dividend or reclassification or similar transaction (for which an
adjustment is made pursuant to Section 8(a) or 8(b) hereof); (v) shares of
Common Stock issued upon exercise of the Warrant; (vi) any securities issued
pursuant to any equipment leasing or debt financing arrangement from a bank or
similar financial institution whose primary business is lending money and not
investing in securities, provided that such arrangement is approved by the
Company’s Board of Directors; (vii) any securities issued in connection with
strategic transactions involving the Company and other entities, including
(A) joint ventures, manufacturing, marketing or distribution arrangements,
(B) technology transfer or development arrangements, provided that such
arrangement is approved by the Company’s Board of Directors; or (viii) an
agreement to issue securities which does not close.

 

-7-



--------------------------------------------------------------------------------

Section 9. Fractional Interest. The Company shall not be required to issue
fractions of Warrant Shares upon the exercise of this Warrant, and the number of
Warrant Shares issued upon exercise of this Warrant shall be rounded down to the
nearest whole number.

Section 10. Extension of Expiration Date.

(a) If, prior to August 23, 2014, the Company has consummated an acquisition,
distribution, transfer or other purchase of assets or equity interests, merger,
consolidation, joint venture, partnership, business combination, tender or
exchange offer, recapitalization, or similar transaction, in one or more
transactions; provided that such company or business is not owned in whole or in
part by Warrantholder (each, a “Target,” and such transaction with a Target, a
“Transaction”) with a Transaction Value equal to or greater than $200 million in
the aggregate (an “Extension Expiration Event”), then the Expiration Date of
this Warrant shall be extended to the earlier of (i) August 23, 2017 and
(ii) the effective date of a Change of Control (as defined below) of the
Company.

(b) For purposes of this Warrant, “Transaction Value” shall mean the sum of
(i)(A) in the case of a Transaction involving the capital stock of a Target, the
total fair market value (at the time of closing) of all consideration paid or
payable, or otherwise to be distributed, directly or indirectly, in respect of a
share of Target capital stock in connection with the Transaction multiplied by
the Target’s Fully Diluted Shares Outstanding (as defined below) and (B) in the
case of a Transaction involving assets of the Target, the total fair market
value (at the time of closing) of all consideration paid or payable, directly or
indirectly, to the Target in connection with the Transaction, plus (without
duplication) (ii) the amount of all indebtedness for borrowed money, preferred
stock, capital leases and any other liabilities and obligations for borrowed
money on the Target business’ financial statements immediately following the
closing or directly or indirectly assumed, retired, repaid, redeemed or defeased
in connection with a Transaction, plus (iii) the aggregate fair market value (at
the time of any closing) of any other consideration (tangible or intangible)
paid by the Company and less (iv) any cash, cash equivalents, or marketable
securities directly or indirectly assumed in connection with the Transaction.
Any amounts to be paid contingent upon future events shall be estimated for the
purposes of calculating the Transaction Value at their expected net present
value at the time of execution of a definition agreement with respect to such
Transaction; any amounts held in escrow shall be deemed paid at closing. “Fully
Diluted Shares Outstanding” means the total number of shares of common stock
outstanding plus the total net number of shares calculated on a “treasury stock”
basis of common stock issuable upon exercise, conversion or exchange of any
outstanding securities exercisable, convertible or exchangeable into or for
shares of common stock of the Target including, without limitation, all
outstanding stock options of the Target. For purposes of this Section 10(b),
consideration includes cash, securities, property, rights (contractual or
otherwise), any dividends payable to stockholders of the Target after the date
hereof (other than normal, ordinary course, recurring dividends) and any other
form of consideration.

 

-8-



--------------------------------------------------------------------------------

(c) For purposes of this Warrant, “Change of Control” means the occurrence of
any of the following:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the total voting power represented by the Company’s
then-outstanding voting securities;

(ii) any merger or consolidation of the Company with any other corporation that
has been approved by the stockholders of the Company, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company; or

(iii) any sale or disposition by the Company, in one transaction or a series of
related transactions, of all or substantially all the Company’s assets.

Section 11. Benefits. Nothing in this Warrant shall be construed to give any
person, firm or corporation (other than the Company and the Warrantholder) any
legal or equitable right, remedy or claim, it being agreed that this Warrant
shall be for the sole and exclusive benefit of the Company and the
Warrantholder.

Section 12. Notices to Warrantholder.

(a) Upon the happening of any event requiring an adjustment of the Warrant
Price, the Company shall promptly give written notice thereof to the
Warrantholder, stating the adjusted Warrant Price and the adjusted number of
Warrant Shares resulting from such event and setting forth in reasonable detail
the method of calculation and the facts upon which such calculation is
based. Failure to give such notice to the Warrantholder or any defect therein
shall not affect the legality or validity of the subject adjustment.

(b) The Company shall provide Warrantholder written notice of any dividend or
distribution on the Common Stock that is payable in cash or other assets (other
than Common Stock) at least five (5) business days prior to the record date of
such dividend or distribution.

Section 13. Identity of Transfer Agent. The Transfer Agent for the Common Stock
is BNY Mellon Shareowner Services. Upon the appointment of any subsequent
transfer agent for the Common Stock or other shares of the Company’s capital
stock issuable upon the exercise of the rights of purchase represented by the
Warrant, the Company will mail to the Warrantholder a statement setting forth
the name and address of such transfer agent.

Section 14. Notices. Unless otherwise provided, any notice required or permitted
under this Warrant shall be given in writing and shall be deemed effectively
given as hereinafter described (a) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (b) if given by facsimile, then
such notice shall be deemed given upon receipt of

 

-9-



--------------------------------------------------------------------------------

confirmation of complete transmittal, (c) if given by mail, then such notice
shall be deemed given upon the earlier of (i) receipt of such notice by the
recipient or (ii) three days after such notice is deposited in first class mail,
postage prepaid, and (d) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one day after delivery to such
carrier. All notices shall be addressed as follows: if to the Warrantholder, at
its address as set forth in the Company’s books and records and, if to the
Company, at the address as follows, or at such other address as the
Warrantholder or the Company may designate by ten days’ advance written notice
to the other:

If to the Company:

 

InfoSpace, Inc.

601 108th Avenue NE, Suite 1200

Bellevue, WA 98004-5840

Attention: General Counsel

Fax: 425.201.6167

With a copy to:

 

Perkins Coie LLP

1201 Third Avenue, Suite 4800

Seattle, WA 98101

Attention: Andrew Bor

Fax: 206.359.9577

Section 15. Successors. All the covenants and provisions hereof by or for the
benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and assigns hereunder.

Section 16. Governing Law. This Warrant shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without reference
to the choice of law provisions thereof. The Company and, by accepting this
Warrant, the Warrantholder, each irrevocably submits to the exclusive
jurisdiction of the courts of the State of Washington located in King County and
the United States District Court for the Western District of Washington for the
purpose of any suit, action, proceeding or judgment relating to or arising out
of this Warrant and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Warrant. The Company and, by accepting this Warrant, the
Warrantholder, each irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court. The Company and, by accepting this Warrant, the Warrantholder, each
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

-10-



--------------------------------------------------------------------------------

Section 17. Cashless Exercise. If (a) the Common Stock is traded on Nasdaq or
another national securities exchange and (b) the Common Stock issuable upon
exercise of this Warrant is not registered pursuant to a currently effective
registration statement under the Securities Act and may not be sold pursuant to
the last sentence of Rule 144(b)(i) under the Securities Act, the Warrantholder
may elect to receive, without the payment by the Warrantholder of the aggregate
Warrant Price in respect of the shares of Common Stock to be acquired, shares of
Common Stock equal to the value of this Warrant or any portion hereof by the
surrender of this Warrant (or such portion of this Warrant being so exercised)
together with the Net Issue Election Notice annexed hereto as Appendix B duly
executed, at the office of the Company. Thereupon, the Company shall issue to
the Warrantholder such number of fully paid, validly issued and nonassessable
shares of Common Stock as is computed using the following formula:

 

X =  

Y (A - B)

          A  

where

X = the number of shares of Common Stock which the Warrantholder has then
requested be issued to the Warrantholder;

Y = the total number of shares of Common Stock covered by this Warrant which the
Warrantholder has surrendered at such time for cashless exercise (including both
shares to be issued to the Warrantholder and shares to be canceled as payment
therefor);

A = the Market Price of one share of Common Stock as at the time the net issue
election is made; and

B = the Warrant Price in effect under this Warrant at the time the net issue
election is made.

For these purposes, “Market Price” means the average of the consolidated closing
bid price of the Common Stock as reported on the NASDAQ Global Select Market (or
such other national securities exchange on which the Common Stock is then
traded) for the 15 consecutive trading days preceding the date on which the
Warrantholder delivers the Net Issue Election Notice pursuant to this
Section 17.

Section 18. No Rights as Stockholder. Prior to the exercise of this Warrant, the
Warrantholder shall not have or exercise any rights as a stockholder of the
Company by virtue of its ownership of this Warrant, nor shall anything contained
herein be construed to confer upon the Warrantholder any of the rights of a
stockholder of the Company or any right to vote for the election of directors or
upon any matter submitted to stockholders at any meeting thereof, or to give or
withhold consent to any corporate action (whether upon any recapitalization,
issuance of stock, reclassification of stock, change of par value,
consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until the
Warrant shall have been duly exercised and the Common Stock purchasable upon the
exercise hereof shall have become deliverable, as provided herein.

 

-11-



--------------------------------------------------------------------------------

Section 19. Amendment; Waiver. Any term of this Warrant may be amended or waived
(including the adjustment provisions included in Section 8 of this Warrant) upon
the written consent of the Company and the Warrantholder.

Section 20. Section Headings. The section headings in this Warrant are for the
convenience of the Company and the Warrantholder and in no way alter, modify,
amend, limit or restrict the provisions hereof.

[signature page follows]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed, as
of the 23rd day of August, 2011.

 

INFOSPACE, INC.

By:    

  /s/ William Ruckelshaus

Name: William Ruckelshaus

Title:    CEO and President

Signature Page to Warrant



--------------------------------------------------------------------------------

APPENDIX A

INFOSPACE, INC.

WARRANT EXERCISE FORM

To: INFOSPACE, INC.:

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant,             
shares of Common Stock (“Warrant Shares”) provided for therein, and requests
that certificates for the Warrant Shares be issued as follows:

 

 

 

  Name  

 

  Address  

 

  Federal Tax ID or Social Security No.

and delivered by certified mail to the above address,

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable upon exercise of this Warrant be registered in
the name of the undersigned Warrantholder or the undersigned’s Assignee as below
indicated and delivered to the address stated below.

The undersigned hereby affirms that the representations and warranties set forth
in Section 5 of the Purchase Agreement (as defined in the Warrant) are true and
correct with respect to the undersigned as of the date hereof.

 

Dated:                        ,            

 

 

Note: The signature must correspond with the name of the registered holder as
written on the first page of the Warrant in every particular, without alteration
or enlargement

or any change whatever, unless the Warrant has been assigned.

   Signature      

 

   Name (please print)      

 

  

 

   Address   

 

  

Federal Identification or

Social Security No.

      Assignee:   

 

Appendix A to Warrant



--------------------------------------------------------------------------------

APPENDIX B

Net Issue Election Notice

To: INFOSPACE, INC.

Date:

The undersigned hereby elects under Section 17 of this Warrant to surrender the
right to purchase              shares of Common Stock pursuant to this Warrant
and hereby requests the issuance of              shares of Common Stock. The
undersigned hereby affirms that the representations and warranties set forth in
Section 5 of the Purchase Agreement (as defined in the Warrant) are true and
correct with respect to the undersigned as of the date hereof. The
certificate(s) for the shares issuable upon such net issue election shall be
issued in the name of the undersigned or as otherwise indicated below.

 

 

 

  Signature  

 

  Name for Registration  

 

  Mailing Address

Appendix B to Warrant